Exhibit 10.1




Fifth Amendment To Revolving
Credit and Term Loan Agreement


This FIFTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is entered into as of November 21, 2008, by and among:  Centerline
Holding Company and Centerline Capital Group Inc. (collectively, the
“Borrowers”); those Persons listed as Guarantors on Schedule 1 hereto (each, a
“Guarantor,” and, collectively, the “Guarantors”); and, pursuant to Section 23.1
of the Loan Agreement (as defined below), those Lenders constituting the
Required Lenders, including, pursuant to Section 23.1.1(c), the Term Loan
Lenders directly affected by the execution of this Amendment, each as set forth
on a counterpart signature page hereto, substantially in the form of Schedule 2
hereto (the “Required Lenders”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
Amendment:
 
A.       The parties hereto, among others, have entered into that certain
Revolving Credit and Term Loan Agreement, dated as of December 27, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the same meanings herein as ascribed to them in the Loan
Agreement;
 
B.       The scheduled amortization payment of the Term Loan described in
Section 4.2.1(iv) of the Loan Agreement has previously been extended until
November 21, 2008, pursuant to the terms of that certain Fourth Amendment to
Revolving Credit and Term Loan Agreement, executed and delivered on October 31,
2008;
 
C.       The Borrowers and the Guarantors now request that the scheduled
amortization payment of the Term Loan described in Section 4.2.1(iv) be further
extended until December 5, 2008; and
 
D.       The Required Lenders are willing to grant such request on the terms and
conditions set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.          Amendment to Section 4.2.1(iv).  Section 4.2.1(iv) of the
Loan Agreement is hereby amended by deleting the phrase “on or before November
21, 2008” and replacing it with “on or before December 5, 2008.”
 
 
 
 

--------------------------------------------------------------------------------

 
Section 2.          Representations and Warranties.  The Borrowers and
Guarantors, jointly and severally, represent and warrant to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent as of the date
of this Amendment that: (a) no Default is in existence on the date hereof, or
will result from the execution and delivery of this Amendment or the
consummation of any transactions contemplated hereby (other than Defaults or
potential Defaults arising under Section 8.17(i) of the Loan Agreement arising
out of events and circumstances disclosed by the Borrowers to the Lenders prior
to the date hereof); (b) each of the representations and warranties of the
Borrowers and the Guarantors in the Loan Agreement and the other Loan Documents
is true and correct in all material respects on the effective date of this
Amendment (except for representations and warranties: (i) limited as to time or
with respect to a specific event, which representations and warranties shall
continue to be limited to such time or event; and (ii) set forth in Section 8.2
of the Loan Agreement with respect to shareholder litigation disclosed to the
Lenders prior to the date hereof); and (c) this Amendment and the Loan Agreement
are legal, valid and binding agreements of the Borrowers and the Guarantors and
are enforceable against them in accordance with their terms.  Notwithstanding
the foregoing, and in furtherance of the terms of Section 3 of this Amendment,
the Borrowers and the Guarantors hereby acknowledge and agree that the
Administrative Agent and the Lenders reserve all of their rights and remedies
with respect to, and the execution of this Amendment shall in no way be deemed
to be a waiver of, any Default.
 
Section 3.          Ratification.  Except as hereby amended, the Loan Agreement,
all other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
or of any covenant, term or provision of the Loan Agreement or the other Loan
Documents.  In furtherance of the foregoing ratification, by executing this
Amendment in the spaces provided below, each of the Guarantors, on a joint and
several basis, hereby absolutely and unconditionally (a) reaffirms its
obligations under the Guaranties, and (b) absolutely and unconditionally
consents to (i) the execution and delivery by the Borrowers of this Amendment,
(ii) the continued implementation and consummation of arrangements and
transactions contemplated by the Loan Agreement (including, without limitation,
as amended or waived hereby) and the other Loan Documents, and (iii) the
performance and observance by each Borrower and each Guarantor of all of its
respective agreements, covenants, duties and obligations under the Loan
Agreement (including, without limitation, as amended hereby) and the other Loan
Documents.
 
Section 4.           Conditions Precedent.  The agreements set forth in this
Amendment are conditional and this Amendment shall not be effective until
receipt by the Administrative Agent of a fully-executed counterpart of this
Amendment.
 
Section 5.           Counterparts.  This Amendment may be executed and delivered
in any number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.  Any counterpart delivered by
facsimile or by other electronic method of transmission shall be deemed an
original signature thereto.
 
Section 6.           Amendment as Loan Document.  Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Loan Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
Section 7.          GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE
A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).
 
Section 8.           Successors and Assigns.  This Amendment shall be binding
upon each of the Borrowers, the Guarantors, the Lenders, the Swingline Lender,
the Issuing Bank, the Administrative Agent, the Agents and their respective
successors and assigns, and shall inure to the benefit of each such Person and
their permitted successors and assigns.
 
Section 9.           Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
 
Section 10.         Expenses.  Each Borrower jointly and severally agrees to
promptly reimburse the Administrative Agent for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, such Person
has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Amendment.
 
Section 11.         Integration.  This Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment.  Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
 
Section 12.        Jury Trial Waiver.   THE BORROWERS, GUARANTORS,
ADMINISTRATIVE AGENT AND LENDERS BY ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS FIRST AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, STRICT
LIABILITY, CONTRACT OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.
 
 
[Remainder of page intentionally left blank; signature pages follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized officers or representatives, all as of the date first
above written.

 




BORROWERS:
CENTERLINE HOLDING COMPANY
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  President & Chief Executive Officer
       
CENTERLINE CAPITAL GROUP INC.
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer






 


 
(Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 




GUARANTORS:
CENTERLINE CAPITAL COMPANY LLC
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  President
       
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer
       
CENTERLINE/AC INVESTORS LLC
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer
       
CENTERLINE HOLDING TRUST
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer
       
CENTERLINE INVESTORS I LLC
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer



 
(Signatures continued on next page)
 
 
 
 

--------------------------------------------------------------------------------

 


GUARANTORS (CONT.):
CENTERLINE REIT INC.
       
By:
/s/ Bryan Carr
   
Name: Bryan Carr
Title:  Chief Financial Officer
       
CENTERLINE SERVICING INC.
       
By:
/s/ Bryan Carr
   
Name: Bryan Carr
Title:  Chief Financial Officer
       
CENTERLINE FINANCE CORPORATION
       
By:
/s/ Bryan Carr
   
Name: Bryan Carr
Title:  Treasurer
       
CENTERLINE INVESTOR LP LLC
       
By:
/s/ Andrew J. Weil
   
Name: Andrew J. Weil
Title:  Chief Executive Officer
       
CENTERLINE INVESTOR LP II LLC
       
By:
/s/ Andrew J. Weil
   
Name: Andrew J. Weil
Title:  Chief Executive Officer
       
CENTERLINE CREDIT MANAGEMENT LLC
       
By:
/s/ Nicholas A.C. Mumford
   
Name: Nicholas A.C. Mumford
Title:  Executive Managing Director
       
CM INVESTOR LLC
       
By:
/s/ Marc D. Schnitzer
   
Name: Marc D. Schnitzer
Title:  Chief Executive Officer



 
(Signatures continued on next page)
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1
 


Guarantors
 
1.           Centerline Investor LP,
2.           Centerline Investor LP II,
3.           CCC,
4.           CAHA,
5.           Centerline/AC,
6.           Holding Trust,
7.           Centerline Investors,
8.           Centerline REIT Inc.,
9.           Centerline Servicing Inc.,
10.         Centerline Finance Corporation,
11.         Credit Management, and
12.         CM Investor LLC.


 
 

--------------------------------------------------------------------------------

 
Schedule 2
 


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIFTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT:


The undersigned hereby evidences its agreement to the terms of the FIFTH
AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT, and the consummation of
the transactions contemplated thereby, amending that certain Revolving Credit
and Term Loan Agreement dated as of December 27, 2007 by and among Centerline
Holding Company and Centerline Capital Group Inc. as the Borrowers, the
Guarantors described therein, the Lenders described therein, and Bank of
America, N.A., as Administrative Agent, Swingline Lender and Issuing Bank, as
such agreement is amended, restated, supplemented or otherwise modified from
time to time.




[Name of Lender]




By: ________________________________
Name:
Title:




Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments